EXAMINER’S AMMENDMENT/COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Notes
This corrected notice of allowance corrects the amended claims in response to amendment section to include claim 2 as cancelled, and the allowed claims in allowed subject matter section to reflect the same. 
Response to Amendment
This notice of allowance is responsive to the amendment filed November 07, 2021. As directed by the amendment, claims 1, 11-13, 16 and 18 have been amended and claims 2, 4, 10 and 17 have been cancelled. Thus, claims 1-3, 5-9, 11-16 and 18-20 are presently pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the claims: amend claims 1 and 3 as follows and cancel claim 2.
Currently amended) 	A pulmonary embolism treatment system, comprising: 
a flexible elongate member configured to be positioned within a pulmonary blood vessel of a lung of a patient, the flexible elongate member comprising a distal portion and a proximal portion; 
an embolic protection component positioned at the distal portion of the flexible elongate member, the embolic protection component configured to restrict flow of blood clot fragments through the pulmonary blood vessel; 
an ultrasound imaging component positioned at the distal portion and configured to emit ultrasound energy towards a blood clot within the pulmonary blood vessel of the lung of the patient and collect an image signal representative of the blood clot; 
an embolic treatment component positioned at the distal portion proximal to the ultrasound imaging component and configured to treat the blood clot; 
a flow sensing component positioned at the distal portion, the flow sensing component including one or more flow sensors configured to determine blood flow measurement as a function of time within the pulmonary blood vessel of the lung of the patient; 
a display; and
a processing component configured to present, on the display, simultaneous real-time presentations of the image of the blood clot within the pulmonary blood vessel generated from the image signal representative of the blood clot obtained by the ultrasound imaging component, a radiographic imaging view displaying a continuous stream of radiographic images of the pulmonary blood vessel, and a graph or plot of the blood flow measurement as a function of time.
2. 	(Currently Cancelled).
3.	(Currently amended)	The system of claim 1, further comprising an interface coupled to the ultrasound imaging component and the processing component, the interface configured to transmit the image signal to the processing component for co-registering the image signal with a radiographic imaging signal from which the radiographic images of the pulmonary blood vessel are generated.
4. 		(Previously cancelled).
5-9. 		(As previously presented).
10. 		(Previously cancelled).
11-16. 	(As previously presented).
17. 		(Previously cancelled).
18-20.		(As previously presented).
Allowable Subject Matter
Claims 1, 3, 5-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are Cespedes et al., (US 20030199768 A1), Stigall et al., (WO .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793